*1222OPINION.
Smith:
This taxpayer made a similar claim for the deduction of an addition to a reserve for bad debts for the taxable year 1921. The respondent disallowed the deduction and the Board sustained his determination. Atlantic Bank & Trust Co., 10 B T. A. 796. That record has been incorporated in this proceeding by reference. We found there, and find again in this proceeding, that the petitioner had not set up a reserve for bad debts upon its books. The respondent has allowed the deduction of bad debts charged off within the taxable years. The evidence does not justify a holding that the petitioner had adopted the reserve method of handling its bad debts. *1223Neither do we have before us sufficient evidence to support the conclusions of the petitioner’s officers that it would sustain any greater .loss upon its loans than the amounts actually charged off and allowed as deductions. Under the circumstances the respondent’s determination is sustained.
The issue regarding depreciation upon the petitioner’s furniture and fixtures must be decided adversely to its contention. The testimony respecting this issue was most indefinite. The petitioner’s only witness testified that he did not know the cost or quantity of any item in the furniture and fixtures account, the date any such assets were purchased, or the remaining useful life of the furniture and fixtures acquired through consolidation with other banks. The evidence does not support the petitioner’s claim for a greater allowance for depreciation than that allowed by the respondent.

Judgment will be entered for the respondent.